       Case: 1:21-cv-04440 Document #: 1 Filed: 08/20/21 Page 1 of 6 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


KIRK MCFIELD,                                    )
                                                 )
                              Plaintiff,         )
                                                 )   Case No. 1:21-cv-04440
                v.                               )
                                                 )
                                                 )   (Removed from the Circuit Court of Cook
FORD MOTOR COMPANY, a Delaware                   )   County, Illinois; No. 2021L007242)
corporation, and ROBERT DENARDO,                 )
                                                 )
                              Defendant.         )



          DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL


TO THE CLERK OF THIS COURT AND ALL PARTIES AND THEIR ATTORNEYS OF
RECORD:

        PLEASE TAKE NOTICE that Defendant Ford Motor Company (“Ford” or

“Defendant”), by and through its undersigned counsel of record and pursuant to 28 U.S.C.

§§ 1332, 1441 and 1446, hereby removes to this Court the state court action originally

commenced in the Circuit Court of Cook County, Illinois styled Kirk McField v. Ford Motor

Company, et al., Case No. 2021L007242. Ford removes this case on the grounds of federal

diversity jurisdiction.

        PLEASE TAKE FURTHER NOTICE that a copy of this Notice of Removal is being

served upon all other parties and is attached to the Notice of Removal of Action to Federal Court

being filed with the Clerk of the Circuit Court of Cook County, Illinois.

        In support of removal, Ford avers as follows:
      Case: 1:21-cv-04440 Document #: 1 Filed: 08/20/21 Page 2 of 6 PageID #:2




       1.      Plaintiff Kirk McField (“Plaintiff”) filed an action styled Kirk McField v. Ford

Motor Company, a Delaware corporation, and Robert Denardo, Case No. 2021L007242, in the

Circuit Court of Cook County, Illinois, on July 16, 2021. As required under § 1446(a), copies of

all process, pleadings and orders served on Defendant are attached as Exhibit 1.

       2.      In Plaintiff’s Complaint at Law (“Complaint”), included herewith as Exhibit 1,

Plaintiff purports to assert claims of retaliatory discharge (against Defendant Ford) and

defamation (against Defendants Ford and Denardo) under Illinois law.

       3.      As more fully set forth below, this case is properly removed to this Court pursuant

to 28 U.S.C. § 1441 because Defendant has satisfied the procedural requirements for removal,

and this Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332, diversity jurisdiction.

       4.      The undersigned counsel is authorized by Defendant to file this Notice of

Removal and is a member of the Bar of this Court.

                                PROCEDURAL STATEMENT

       5.      Ford was served with Plaintiff’s Summons and Complaint on July 23, 2021. See

Exhibit 1. Therefore, this Notice of Removal has been timely filed within 30 days of service

pursuant to 28 U.S.C. § 1446(b). See Murphy Bros. v. Michetti Pipe Stringing, Inc., 526 U.S.

344 (1999) (notice of removal is timely under 28 U.S.C. § 1446(b) if filed within 30 days after

service of the complaint).

       6.      Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of the Summons and

Complaint are attached hereto as Exhibit 1. Defendant has not yet answered the Complaint.

       7.      On August 12, 2021, Ford communicated with Defendant Denardo, and he

confirmed that he has not been served with the lawsuit. Although Plaintiff apparently attempted




                                                 2
       Case: 1:21-cv-04440 Document #: 1 Filed: 08/20/21 Page 3 of 6 PageID #:3




service on Defendant Denardo via delivery to CT Corporation (see Exhibit 21), this service was

ineffective on Defendant Denardo, who has never appointed CT Corporation as his agent. See

F.R.C.P. 4(e). Because Defendant Denardo has not been served, Denardo’s consent to this

removal is not required. See Howard v. Riley, No. 13–CV–1231, 2013WL4201409, *2 (C.D. Ill.

Aug. 14, 2013) (“a named defendant that was not properly served prior to the filing of the notice

of removal does not need to consent to the removal”). However, Defendant Denardo does

consent to the removal. His consent is attached hereto as Exhibit 3.

        8.       Pursuant to 28 U.S.C. § 1441(a), venue in the United States District Court for the

Northern District of Illinois, Eastern Division, is proper because the district and division embrace

the Circuit Court of Cook County, Illinois, where this action is currently pending.

        9.       Pursuant to 28 U.S.C. § 1446(d), Defendant will promptly file a copy of this

Notice of Removal in the Circuit Court of Cook County and give written notice of the removal to

the Plaintiff and Defendant Denardo.

                                      DIVERSITY JURISDICTION

        10.      This Court also has original jurisdiction pursuant to 28 U.S.C. § 1332(a) because

there is complete diversity among the properly joined parties and the amount in controversy

exceeds $75,000, exclusive of interest and costs. 28 U.S.C. § 1332(a).

        11.      Based upon the allegations in his Complaint, Plaintiff is a citizen of the State of

Illinois. Complaint ¶ 7.

        12.      Defendant Denardo is an hourly employee of Ford. Denardo resides in the State of

Indiana and is a citizen of the State of Indiana.

        1
           Plaintiff appears to have attempted service on both Ford and Denardo at CT Corporation at 208 S. LaSalle
St. in Chicago. While CT Corporation is Ford’s registered agent, it is not Denardo’s, nor is Derrick Hackett, the
individual (believed to be a CT Corporation employee) with whom the summons was apparently left. Moreover, the
Affidavit of Service on Denardo checks the box for service on a corporation, company, business, or partnership;
Denardo is an individual.



                                                        3
       Case: 1:21-cv-04440 Document #: 1 Filed: 08/20/21 Page 4 of 6 PageID #:4




       13.     Ford is incorporated under the laws of the State of Delaware, with its principal

place of business in the State of Michigan, where it is headquartered.

       14.     Thus, pursuant to 28 U.S.C. § 1332(c)(1), Ford is a citizen of Delaware and

Michigan. Ford is not a citizen of Illinois.

       15.     Therefore, complete diversity exists because Plaintiff (Illinois), Ford (Delaware

and Michigan), and Denardo (Indiana) are citizens of different states. 28 U.S.C. § 1332(a)(1).

       16.     The amount in controversy exceeds $75,000, exclusive of interest and costs.

Specifically, Plaintiff requests an award in excess of $50,000 for emotional stress and mental

anguish and in excess of $100,000 for punitive damages for each of his two claims, in addition to

back and front pay and other compensatory damages. Compl. Counts I and II; Chase v. Shop "N

Save Warehouse Foods, Inc., 110 F.3d 424, 427 (7th Cir. 1997) (“The starting point in

determining the amount in controversy is typically the face of the complaint, where the plaintiff

indicates the claim’s value in her request for relief.”).

                                          CONCLUSION

       17.     Because there exists complete diversity of citizenship and the amount in

controversy is in excess of $75,000, exclusive of interest and costs, this Court also has original

jurisdiction over this action pursuant to 28 U.S.C. § 1332(a). As a result, this action is removable

pursuant to 28 U.S.C. § 1441(a).

       WHEREFORE, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant respectfully

removes to federal court the above-captioned civil action, which is currently pending in the

Circuit Court of Cook County, Illinois.




                                                   4
      Case: 1:21-cv-04440 Document #: 1 Filed: 08/20/21 Page 5 of 6 PageID #:5




Dated: August 20, 2021                Respectfully submitted:

                                      BERKOWITZ OLIVER LLP

                                      By:      /s/ Kathleen M. Nemechek
                                            Kathleen M. Nemechek, MO Bar # 50139
                                            Megan D. Costello, MO Bar # 68862
                                            2600 Grand Boulevard, Suite 1200
                                            Kansas City, Missouri 64108
                                            Telephone: (816) 561-7007
                                            Facsimile: (816) 561-1888
                                            knemechek@berkowitzoliver.com
                                            mcostello@berkowitzoliver.com

                                               -and-

                                            Karen Kies DeGrand, ARDC # 6191140
                                            Mark H. Boyle, ARDC # 6200934
                                            Curtiss S. Schreiber, ARDC # 6306945
                                            Donohue Brown Mathewson & Smyth LLC
                                            140 S. Dearborn, Suite 800
                                            Chicago, Illinois 60603
                                            Telephone: (312) 422-0900
                                            Facsimile: (312) 422-0909
                                            degrand@dbmslaw.com
                                            boyle@dbmslaw.com
                                            schreiber@dbmslaw.com

                                      Attorneys for Defendant Ford Motor Company




                                         5
      Case: 1:21-cv-04440 Document #: 1 Filed: 08/20/21 Page 6 of 6 PageID #:6




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 20, 2021, I electronically filed the foregoing Notice of
Removal with the Clerk of the Court using the CM/ECF system. I hereby certify that I have also
caused to be mailed by United States Postal Service the foregoing document to the following:


              Ronald J. Broida
              Joseph K. Nichele
              Broida and Nichele, Ltd.
              1250 East Diehl Road, Suite 108
              Naperville, Illinois 60563
              Telephone: (630) 245-1515
              Facsimile: (630) 245-1565
              lawyers@broida-law.com

              Attorneys for Plaintiff


                                           /s/ Kathleen M. Nemechek
                                           Attorney for Defendant Ford Motor Company




                                                6
